 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
12                                        AT SEATTLE
13
14     EMPLOYEE PAINTERS’ TRUST et al.,                CASE NO. C19-1541-RSM
15                     Plaintiffs,                     ORDER GRANTING LEAVE TO SERVE BY
16                                                     PUBLICATION AND BY MAIL
               v.
17
       DAHL CONSTRUCTION SERVICES,
18
       INC., et al.,
19
                       Defendants.
20
21
            This matter comes before the Court on Plaintiffs’ ex parte Motion for leave to serve
22
     Defendants Dahl Construction Services, Inc. (“Dahl Construction”) and Jack Allen Dahl by
23
24   publication and by mail. Dkt. #11. Federal Rule of Procedure 4(e) allows a plaintiff to effect

25   service “pursuant to the law of the state in which the district is located.” Fed. R. Civ. P. 4(e)(1).
26   Washington law provides:
27
            When the defendant cannot be found within the state, and upon the filing of an
28          affidavit of the plaintiff, his agent, or attorney, with the clerk of the court, stating



     ORDER GRANTING LEAVE TO SERVE BY PUBLICATION AND BY MAIL - 1
            that he believes that the defendant is not a resident of the state, or cannot be found
 1
            therein . . . the service may be made by publication of the summons . . . in any of
 2          the following cases:

 3          (2) When the defendant, being a resident of this state, has departed therefrom with
            intent to defraud his creditors, or to avoid the service of a summons, or keeps
 4
            himself concealed therein with like intent;
 5
     RCW 4.28.100(2). This provision also extends to service by mail. See Rolf v. United States, No.
 6
 7   C06-785-MJP, 2007 WL 445449, at *5 (W.D. Wash. Feb. 6, 2007) (“Washington law authorizes

 8   substitute service by mail in the same circumstances justifying service by publication.”).
 9          Before a court may allow service by publication or by mail, a plaintiff must make an
10
     honest and reasonable effort to serve the defendant by personal service. Canal Ins. Co. v.
11
     Mengeste, No. C18-01833-RAJ, 2019 WL 2491951, at *1 (W.D. Wash. June 14, 2019) (citing
12
13   Carson v. Northstar Development Co., 814 P.2d 217 (Wash. App. 1991)). Accordingly, an

14   affidavit supporting service by publication or mail must identify the steps taken to personally
15   serve the defendant and should demonstrate reasonably diligent efforts to effect service. Id.
16
     (citing Charboneau Excavating, Inc. v. Turpinseed, 75 P.3d 1011 (2003)). A plaintiff “need not
17
     exhaust all conceivable means of personal service” before a court may authorize an alternative
18
19   service method. Carson, 814 P.2d at 221 (emphasis in original). Rather, a plaintiff “need only

20   follow up on that information possessed by the plaintiff which might reasonably assist in
21
     determining a defendant’s whereabouts.” Id.
22
            Here, Plaintiffs have made multiple unsuccessful attempts to personally serve Mr. Dahl
23
24   and Dahl Construction using a process server. Plaintiffs attempted to serve Defendants at four

25   separate addresses, including the company address for Dahl Construction registered with the
26   Washington Secretary of State and Washington State Department of Labor & Industries for
27
     service of summons. See, e.g., Dkts. #11-1 at 2-4; #11-2 at 2-4. At each location, the process
28



     ORDER GRANTING LEAVE TO SERVE BY PUBLICATION AND BY MAIL - 2
     server attempted to glean information from neighbors or the current resident on Mr. Dahl’s
 1
 2   whereabouts but was unsuccessful. Dkts. #11-2 at 2-4, #11-3 at 2-4; #11-4 at 2; #11-5 at 2.

 3   Plaintiffs state that they have conducted a diligent and thorough search of public records for
 4
     alternate addresses with no success. Dkts. #11-6 at 2; #11-7 at 2. It appears that Plaintiffs have
 5
     been unable to locate Mr. Dahl or determine his current addresses and have now exhausted their
 6
 7   means to personally serve Mr. Dahl and Dahl Construction.

 8          Accordingly, having reviewed the briefing and relevant record, the Court finds that
 9   Plaintiffs have satisfied the conditions for service by publication and by mail. Plaintiffs’ Motion
10
     for Leave to Serve by Publication and by Mail, Dkt. #11, is GRANTED. Plaintiffs may therefore
11
     accomplish service by publication and by depositing copies of the summons, complaint, and this
12
13   Order in the United States Post Office directed to Defendants at their addresses.

14
15          DATED this 21st day of November 2019.
16
17
18
                                                   A
                                                   RICARDO S. MARTINEZ
19                                                 CHIEF UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28



     ORDER GRANTING LEAVE TO SERVE BY PUBLICATION AND BY MAIL - 3
